UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                                 Airman ANTONIO O. LOVE
                                    United States Air Force

                                            ACM S32208

                                            25 June 2014

         Sentence adjudged 15 January 2014 by SPCM convened at Whiteman
         Air Force Base, Missouri. Military Judge: Ronald A. Gregory (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 2 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: No counsel assigned.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                        MARKSTEINER, WEBER, and MITCHELL
                              Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.

             FOR THE COURT


             LEAH M. CALAHAN
             Deputy Clerk of the Court